Case 9:21-cv-80561-AMC Document 16 Entered on FLSD Docket 05/12/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 9:21-cv-80561 AMC


  GLOBAL RESOURCE, INC.

                Plaintiff,
  vs.

  MARIO D. GERMAN LAW CENTER, P.A.,
  NEXUS CAPITAL MANAGEMENT, LLC,
  MARIO D GERMAN, and MICHAEL J. KRANTZ

                Defendants
                                                     /

                             DEFENDANTS' ORIGINAL ANSWER

         Mario D. German and Mario D German Law center, P.A., file this Original Answer and
  answer as follows:
  DENIALS AND ADMISSIONS

         1.     Defendants admit the following allegations of the Complaint: 1,2,4,5,6,7,15,18
  (only as to Account 4048),20,21,22,23,24,25,26,27,28,44,46,56,63,70,77.
         2.     Defendants deny the following allegations of the Complaint: 13 (as to Camargo
  acting as agent for German Law Center) 29,30,31, 33 ((as to Camargo acting as agent for
  German Law Center), 34,37,38,39,40,41,42,43,45,46,47 (as to demand made on German)
  49,50,51,52,53,54,55,60,61,62,63,64,65,66,67 (as to German and German Law Center) 68 (as to
  German and German Law Center), 69 ,72 ,73,74,75,76,79, 80,81,83,84,85,86 (as to German and
  German Law Center retaining money for their benefit) 87, 88 and 89.
         3.     Defendants do not have sufficient knowledge to form a belief as to the truth of the
  remainder of the allegations in the Complaint, and therefore deny same and demand strict proof.


                                  AFFIRMATIVE DEFENSES

         4.     German Law Center has never authorized, retained or employed Joseph J.
Case 9:21-cv-80561-AMC Document 16 Entered on FLSD Docket 05/12/2021 Page 2 of 4




  Camargo (“Camargo”), a non-lawyer, to act as an agent for the law firm. As a matter of fact
  German has never met nor spoken to Camargo for this transaction in question or any other
  transaction(s). German nor German Law Center were never involved in any of the conversations
  nor copied with any correspondence, if any, between the Plaintiff, other Defendants and
  Camargo.
         5.      The complaint should be dismissed because it fails to bring an indispensable
  party, Camargo. Plaintiff’s complaint alleges throughout its complaint that Camargo was
  involved in the transactions and even took steps to “transparent stalling tactics” in order to
  “concealed what happen to the Plaintiff’s money. "The general rule in equity is that all persons
  materially interested, either legally or beneficially, in the subject-matter of the suit, must be
  made parties either as complainants or defendants, so that a complete decree may be binding
  upon all parties. The Fourth District elaborated on this rule in Phillips v. Choate, 456 So.2d 556,
  557 (Fla. 4th DCA 1984) (quoting Shields v. Barrow, 58 U.S. (17 How.) 130, 139, 15 L.Ed. 158
  (1855)), where it defined an indispensable party as one whose interest in the controversy is of
  `such a nature that a final decree cannot be made without either affecting that interest, or leaving
  the controversy in such a condition that its final termination may be wholly inconsistent with
  equity and good conscience.”
         6.      Defendants, German and German Law Center are perplexed as how they can be
  made a party to the present lawsuit. Plaintiff merely makes conclusory allegations that Camargo,
  a non-lawyer, was acting as an agent for German Law Center. Defendants are not sure whether
  this is an assumption or a mere legal conclusions by the Plaintiff as German was never privity to
  the alleged conversations between Plaintiff and Camargo. Or Plaintiff, Camargo and the other
  Defendants.
         7.      German and German Law Center were retained by Nexus to act as an escrow
  agent for the business transaction in question. German was compensated $2,500.00 by Nexus to
  receive funds and to distribute said funds upon releases being executed by the sender of the
  wire(s). German and German Law Center did receive executed releases by Plaintiff and wired
  moneys out of its trust account as directed. At no time German or German Law Center retained
  or converted to their own use the funds in questions.
         8.      As Plaintiff correctly states in Paragraph 25 of its complaint the release that the
  Plaintiff signed to authorize the release of moneys states that “all liability and or responsibility
Case 9:21-cv-80561-AMC Document 16 Entered on FLSD Docket 05/12/2021 Page 3 of 4




  on the part of Mario D German Law Center, P.A. and/or Mario D. German … is completely
  released without limitations and prejudice.” Therefore, the Plaintiff has failed to state a cause of
  action against German and German Law Center because Plaintiff signed a general release
  releasing said defendants from any liability in acting as an escrow agent.
            9.    The cause of action of Plaintiff is barred by contributory negligence, or,
  alternatively, the recovery of damages by Plaintiff should be diminished through comparative
  negligence by such contributory negligence. Plaintiff failed to use reasonable care. Plaintiff
  signed multiple releases authorizing the release of funds. German or German Law Center were
  not involved in the structing or negotiation on how the transaction was to be conducted. Said
  Defendants were acting as escrow agent and relied on said releases to release the funds.
  Furthermore, said Defendants relied on instructions on where to wire the funds.


            WHEREFORE, Defendants request that Plaintiff take nothing by the Complaint filed by
  Plaintiff and that Defendants be granted such other and further relief that the court may deem
  proper.

                                   CERTIFICATE OF SERVICE

  I HEREBY CERTIFY THAT on M a y 1 , 2 0 2 , that I electronically filed the foregoing
  document with the Clerk of Court using CM/ECF to A a r o n M . C o h e n , E s q .                at
  a c o h n @ w w h g d . c o m ; a n d S c o t t L . S i l v e r , E s q . , Lssilver@silverlaw.com
  attorneys for Plaintiff.




                                                                 /s/
                                                Mario D. German, Esq.
                                                Attorney for Defendants
                                                Florida Bar Number: 949371
                                                MARIO D GERMAN LAW CENTER, P.A.
                                                Fifth Ave Place
                                                55 NE 5th Ave. Suite 400
                                                BOCA RATON, FL 33432
                                                Telephone: (561) 417-4993
                                                Fax: (888) 323-0494
                                                E-Mail: notices@mdglawoffice.com
Case 9:21-cv-80561-AMC Document 16 Entered on FLSD Docket 05/12/2021 Page 4 of 4




                                     Secondary E-Mail: mdg@mdglawoffice.com
